Exhibit 99.2 AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF INCOME (Unaudited, in millions, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, Operating Revenues: Electric $ Gas Total operating revenues Operating Expenses: Fuel Coal contract settlement - ) - ) Purchased power Gas purchased for resale 83 Other operations and maintenance Depreciation and amortization Taxes other than income taxes 97 89 Total operating expenses Operating Income Other Income and Expenses: Miscellaneous income 17 19 33 38 Miscellaneous expense (7
